Citation Nr: 0937936	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  The evidence of record indicates that the Veteran had a 
back strain while on active duty; the clinical evaluation of 
his spine on his separation examination was normal; there is 
no post-service medical evidence of a diagnosis of a back 
disability until more than 34 years after service; and there 
is no competent evidence that links a current diagnosis of a 
back disability to any incident of or finding recorded during 
service.  

3.  The evidence of record indicates that the Veteran had a 
right knee contusion while on active duty; however, his lower 
extremities on his separation examination were normal; there 
is no post-service medical evidence of a right knee 
disability until many years after service and there is no 
competent evidence that links a current diagnosis of a right 
knee disability to any incident of or finding recorded during 
service.  

4.  The evidence of record indicates that the Veteran had a 
right leg contusion while on active duty; his lower 
extremities on his separation examination were normal; there 
is no post-service medical evidence of a right leg disability 
until many years after service and there is no competent 
evidence that links a current diagnosis of a right leg 
disability to any incident of or finding recorded during 
service.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  

3.  A chronic right leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in April 2007, which informed him of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  This letter also provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the August 2007 rating decision on appeal; thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and a VA 
examination.  After review of that examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding whether the Veteran has current back, 
right knee, and right leg disabilities that began during or 
are otherwise causally linked to service.  The Board 
acknowledges the Veteran's request for another medical 
examination, as he has alleged in a March 2009 statement that 
the VA examination was inadequate.  However, the Board finds 
that the recent VA examination was quite thorough in nature 
and specifically addressed the nexus questions at hand.  The 
most recent examination ruled out a current diagnosis of a 
right knee or leg disability and the examiner opined there 
was no causal relationship between a current back disability 
and any remote incident of service.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that arthritis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's April 1968 service entrance examination 
contained a normal clinical evaluation of his spine and lower 
extremities.  He noted no history or complaint of back or 
knee problems.  

His service treatment records show that in June and July 1969 
the Veteran had a possible strained back and was prescribed 
analgesics and Robaxin.  Neurological tests were negative, 
and he had good range of motion.  In July 1969 he was told to 
do no heavy lifting, and in August 1969 he was put on four 
days of light duty.  Four days later, he was able to touch 
his toes, and his back was nontender and had good range of 
motion.  

In September 1970, his service treatment records reflect that 
he was involved in a bicycle accident.  He had an abrasion on 
his left elbow and pain in his right leg and over his lateral 
right knee.  Examination of his right knee revealed crepitus 
over his patella, but his ligaments and cartilage were 
"O.K."  He had no effusion, and an X-ray was negative.  He 
was diagnosed as having a contusion, and he was prescribed no 
duty and told to stay off his knee.  (A contusion is defined 
as a bruise or an injury of a part without a break in the 
skin.  See Dorland's Illustrated Medical Dictionary 302 (27th 
ed. 1988)).

In May 1971, the Veteran's service treatment records show 
that he complained of a 16 month history of back problems 
with radiating pain into his legs.  

The Veteran's May 1972 separation examination was normal, 
including a normal clinical evaluation of his spine and lower 
extremities.  

The Veteran filed a claim for service connection for back and 
leg disabilities in April 2007, claiming that he hurt his 
back during a bad dive at a swimming pool and hurt his leg 
when he was hit by a truck on Naval Station Pearl Harbor, 
both while on active duty.  

The earliest VA treatment records are from October 2006.  The 
Veteran complained of chronic low back pain, degenerative 
joint disease and a history of an injury and subsequent 
surgery of his right knee.  

VA treatment records from February 2007 show that the Veteran 
complained of an accident that occurred a week earlier in 
which a 120 pound log fell off his right shoulder and twisted 
his back, which resulted in radiating pain and spasms from 
his right buttock to the right calf region.  He was diagnosed 
as having an acute low back strain.  He reported multiple 
previous injuries to his back.  He denied problems with his 
bowels or bladder.  

In March 2007 VA treatment records, the Veteran had a normal 
musculoskeletal examination.  His gait and station were 
normal, and his right lower extremity was normal.  He had 
tenderness at his lower middle back and right lower back with 
slight muscle spasm.  He had no paraspinal tenderness.  The 
examiner noted a February 2007 X-ray that showed DJD.  The 
Veteran was prescribed continued pain medications.  
Additionally, the Veteran gave a medical history that 
included being hit by a truck while on a motorcycle in 
September 1973, hitting his right knee on a tailpipe that 
required surgery in 1975 (post-service), and a few years 
later falling onto ice at work and subsequent surgery again 
in 1977.  

In the Veteran's August 2007 notice of disagreement, he 
asserted that his back and right knee disabilities were 
service connected and that he had related that information to 
his doctor.  

In the Veteran's February 2008 substantive appeal (VA Form 
9), he alleged that his injuries were not diagnosed 
correctly, that some of the evidence is missing or 
deliberately omitted, and that the doctors ignored his 
complaints that the pain was worse.  He asserted that 
although the doctors gave him light duty in service, he had 
to do regular duty.  He stated that whenever he complained of 
pain after that he got assigned extra duty.  When he was 
restationed, he continued to complain of chronic back pain, 
but he claimed that these complaints were also ignored.  He 
alleged that the staff at the dispensary told him it looked 
like he had a bad strain and tissue inflammation.  He claimed 
that his back condition was worsened in the 1971 accident in 
which he was hit by a truck, because he was thrown 12 feet 
into the air and landed on his right side on the cement.  He 
reported that he was only given two aspirin and a cane.  He 
reported that at the time of separation from service his 
father was dying, and he chose to go home rather than to stay 
in a holding company until a decision was made whether to 
perform surgery.  

In April 2008, the Veteran went to the VA emergency room 
complaining of chronic back pain with acute exacerbations for 
the past 11 days.  He had difficulty walking, but he denied 
paresthesias, paresis, or loss of sphincter control.  He was 
diagnosed as having a low back strain, and he was prescribed 
pain medication.  

A May 2008 VA MRI revealed some accentuation of the lumbar 
lordosis.  The Veteran had very slight subluxation of the L5 
vertebral body over S1, with no evidence of spondylolysis.  
He had posterior right paracentral disc herniation at the L5-
S1 level, slightly posteriorly displacing the right S1 nerve 
root.  He had spasms on the right side, and he ambulated with 
a straight cane in his right hand with an antalgic gait 
pattern.  

A June 2008 VA treatment record compared the May 2008 MRI 
with a May 2008 lumbar spine X-ray and noted desiccation and 
mildly decreased height of mainly the L3-L4 and L5-S1 discs; 
the other lumbar intervertebral discs were essentially 
preserved.  There was mild hypertrophy of the lumbar 
bilateral articular facets, but no significant central spinal 
canal stenosis.  At L3-L4 and L4-L5 there was mild concentric 
disc bulging and mild bilateral neural foraminal narrowings.  
He was diagnosed as having musculoskeletal back pain with 
some sciatica features and absent knee reflexes.  In June 
2008, it was also noted that the Veteran worked out at the 
gym and bicycled.  

In February 2009, the Veteran underwent a VA examination, and 
his claims file was reviewed.  The examiner observed that the 
Veteran walked with a crutch supporting his right knee, and 
he complained of pain while walking and standing and 
transferred to the examining table with slight difficulty.  
Examination of his right knee revealed no palpable fluid or 
tenderness.  The Veteran was able to carry out full extension 
four times, and he had no pain, weakness, fatigue or lack of 
endurance.  He had full flexion from 0 to 140 degrees without 
pain, weakness, fatigue or lack of endurance, other than the 
discomfort he claimed on the right lateral aspect of the 
knee.  He reported no flare-ups.  He was diagnosed as having 
knee trauma 40 years ago, but the examiner concluded a 
current normal examination with no apparent functional 
impairment.  

The February 2009 VA examiner also examined the Veteran's 
back, and he was diagnosed as having no functional 
impairment, as he had a normal examination.  The Veteran did 
straight leg raises, forward flexion 0 to 90 degrees, 
extension 0 to 20 degrees, right and left lateral rotations 0 
to 30 degrees, and stood on his toes; he did these exercises 
without pain, weakness, fatigue or lack of endurance.  The 
examiner noted that the Veteran complained of discomfort on 
all these exercises, but, in the examiner's opinion, it was 
not a significant amount of pain to warrant a recording.  The 
examiner concluded that although the Veteran's record 
revealed injuries to his back and knee 40 years ago, there 
was substantial insufficient data to warrant any opinion as 
to whether the service [injuries] has caused the current 
problems that he claims.  He stated that to entertain an 
opinion at least at this time with the insufficient data 
would be to entertain speculation.  

During the May 2009 Board hearing, the Veteran's 
representative clarified for the record that the Veteran had 
not been injured in a logging accident and he had never had a 
joint replacement, which was reportedly noted on the May 2008 
MRI.  The Veteran explained that his in-service back injury 
occurred in July 1969 when he jumped from a high dive, and 
the junior medical officer told him he had slightly ruptured 
a disc.  He claimed that a senior medical officer overrode 
the junior officer's diagnosis and recorded it as a back 
strain.  He stated the only treatment he received was light 
duty, which was not honored by his division.  He said the 
hard labor to which he was assigned made his back condition 
worse.  He claimed that his back condition was also worsened 
by the accident on his bicycle in which he was hit by a Navy 
truck.  He claimed that his right knee and right leg were 
also injured in that accident.  He reported muscle spasms 
with pain radiating into his legs.  He said the left leg 
resolved, but the right leg never did.  He claimed that he 
sought (post-service) VA treatment in 1976 and 1977, but that 
he was refused treatment and that someone had threatened to 
call security.  

Analysis

The Board finds that the preponderance of the evidence does 
not warrant service connection for a back disability, right 
knee disability, or a right leg disability.  

The Veteran's service treatment records from June 1969 
through August 1969 showed treatment for a possible strained 
back that appeared to resolve in August 1969.  In May 1971 he 
again complained of a 16 month history of back problems with 
radiating pain into his legs, but his May 1972 separation 
examination included a normal clinical evaluation of the 
musculoskeletal system, spine and lower extremities.  

The Veteran's September 1970 service treatment records 
following the bicycle accident, which he later alleged 
involved being hit by a Navy truck, only noted a contusion, 
as the X-ray was negative.  He complained at that time of 
pain in his right leg and right knee, but not of pain in his 
back.  Again, his May 1972 separation examination was normal, 
as it showed no current disabilities of his back or lower 
extremities.  

The Veteran alleged in the May 2009 Board hearing that the 
separation examination was not normal and that he sought and 
was turned away from VA treatment in the late 1970s.  
However, the report of that examination in the claims file is 
negative for any pertinent abnormal objective findings.  
Moreover, there is no VA or private treatment records for 34 
years from July 1972, the time of his separation from 
service, until October 2006, when he complained of low back 
pain and gave a history of DJD and right knee surgery.  The 
evidentiary gap in this case between active service and the 
earliest post-service diagnosis of a back, right knee, or 
right leg disability essentially constitutes negative 
evidence that weighs against the Veteran's claim that his 
current disabilities are related to his in-service back 
strain and contusion from a bicycle accident.  It is apparent 
from the normal separation examination and the decades that 
elapsed after service without any pertinent abnormal findings 
evident that the in-service injuries in question resolved 
prior to his separation from service.  The gap of time 
between service and the first medical evidence of a diagnosis 
of disability is, in itself, significant and it weighs 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  With respect to the Veteran's claim that 
he was told  he had slightly ruptured a disc during service, 
aside from the recent negative nexus opinion noted above, the 
connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
"layman's sensibilities" is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995). 

Furthermore, the Veteran's DJD or arthritis of his lumbar 
spine back did not become manifest in the first post-service 
year (or for decades thereafter).  Thus, presumptive service 
connection is not warranted for arthritis.  See 38 C.F.R. 
§ 3.307, 3.309.   

Additionally, in the February 2007 VA treatment records, the 
Veteran reported injuring his back a week earlier and 
reported previous injuries to his back.  In March 2007, he 
also reported several previous right knee injuries, some of 
which required surgery.  In April 2008, the Veteran sought VA 
emergency care for a low back strain.  Although an X-ray and 
a MRI a month later, in May 2008, revealed disc herniation at 
the L5-S1 level, some accentuation of the lumbar lordosis, 
right-sided spasms, and mild concentric disc bulging and mild 
bilateral neural foraminal narrowings at L3-L4 and L4-L5, the 
February 2009 VA examiner could not connect this current back 
disability to his in-service injury 40 years earlier.  The 
examiner stated that there was substantial insufficient data 
to warrant any opinion as to whether the in-service 
[injuries] had caused the current problems that the Veteran 
claims.  He stated that to entertain an opinion at least at 
this time with the insufficient data would be to entertain 
speculation.  38 C.F.R. § 3.102 (2008) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence, which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

During the February 2009 VA examination, the Veteran was 
diagnosed as having knee trauma 40 years ago, but he had a 
current normal examination with no apparent functional 
impairment.  One of the necessary elements for a grant of 
service connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current right knee or right leg disability.  

The Veteran is competent to report symptoms, because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Thus, while the Board 
has considered the Veteran's history of back, knee and leg 
pain since service (continuity of symptomatology), it does 
not alter the fact that the separation examination was normal 
and the post-service record is devoid of any pertinent 
abnormal findings or pertinent contemporaneously recorded lay 
evidence until decades after the Veteran's separation from 
service and the Veteran is not competent to diagnose or 
provide an opinion on the etiology of any of the disabilities 
at issue.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for a back disability, right 
knee disability, and right leg disability.  Therefore, the 
benefit of the doubt doctrine is not applicable, and the 
claims for service connection for a back disability, right 
knee disability, and right leg disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  






ORDER

Entitlement to service connection for a chronic back 
disability is denied.  

Entitlement to service connection for a chronic right knee 
disability is denied.

Entitlement to service connection for a chronic right leg 
disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


